944 F.2d 902
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gregory W. SMITH, Plaintiff-Appellant,v.STATE OF WEST VIRGINIA, Supreme Court of Appeals, JudicialInvestigation Commission, Defendants-Appellees.
No. 91-1540.
United States Court of Appeals, Fourth Circuit.
Submitted June 13, 1991.Decided Sept. 18, 1991.As Amended Oct. 23. 1991.

Appeal from the United States District Court for the Southern District of West Virginia, at Charleston.   John T. Copenhaver, Jr., District Judge.  (CR-90-824-2)
Gregory W. Smith, appellant pro se.
David Paul Cleek, Cleek, Pullin & Bibb, Charleston, W.Va., for appellees.
S.D.W.Va.
AFFIRMED.
Before MURNAGHAN, SPROUSE and WILKINSON, Circuit Judges.
OPINION
PER CURIAM:


1
Gregory W. Smith appeals from the district court's order denying relief under 42 U.S.C. § 1983.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Smith v. West Virginia, CA-90-824-2 (S.D.W.Va. Mar. 28, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.